UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
Vv. CASE NO. 8:16-CR-193-T-17AAS

CLIFFORD J. DAVIS.

 

/
ORDER
This cause is before the Court on:
Dkt. 34 Motion for Early Termination of Term of Probation
Dkt. 36 Supplement
Dkt. 37 Response

Defendant Clifford J. Davis moves for early termination of his 60-month

term of probation, pursuant to 18 U.S.C. Sec. 3564(c).

The Government opposes Defendant Davis’ Motion for Early Termination.

Defendant Davis argues that early termination is justified because of the low
risk of future criminal behavior, and the seriousness of the offense has been addressed
by the time already spent on probation. Defendant Davis states Defendant has performed

all requirements of his probation, including payment of a $15,000. fine.

The Government argues that, in light of the fact that no term of imprisonment was

Imposed, the term of probation should be served in full. Defendant Davis has served
Case No. 8:16-CR-193-T-17AAS

approximately 35 months of a 60-month term, which is just over 50% of the Court-imposed term of

probation.

Pursuant to 18 U.S.C. Sec. 3564(c), | have considered the factors set forth in
18 U.S.C. Secs. 3553(a}(1), (a)(2)(B}, (a}(2)(C), (a}(2)(D), (a){4), (a}{5), (a}(6), and (a)(7}, and

determine that in this case the termination of the 60-month term of probation

not warranted and is not in the interest of justice. Accordingly, it is

ORDERED that Defendant Clifford J. Davis’ Motion for Early Termination of Term of

Probation (Dkt. 34) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on this/, day

of October, 2019.

 

 

 

ABETH A. KOVACHEMICH
Senor United States District Judge

Copies to:

All parties and counsel of record
